Exhibit 10.2
 
AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of the 19th day of November, 2008
(the “Effective Date”) by and between Riviera Holdings Corporation, a Nevada
corporation (the “Company”), and the investor set forth on the signature page
affixed hereto (the “Investor”).


WHEREAS, the Investor wishes to purchase from time to time (collectively, the
“Acquisition”) from the Company or a seller or sellers other than the Company
such number of shares of the Company’s common stock, par value $.001 per share
(the “Common Stock”), that would increase the Investor’s total holdings of
Common Stock up to an amount that equals, but does not exceed, fifteen percent
(15%) of the Company’s Outstanding Voting Securities;


WHEREAS, the Company wishes to grant certain waivers to the Investor in order to
permit the Acquisition pursuant to the terms and conditions set forth in this
Agreement; and


WHEREAS, as consideration for the granting of certain waivers to the Investor to
permit the Acquisition, the Investor agrees to certain limitations on its
ownership of Common Stock, as provided herein.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Board Approvals.  The board of directors of the Company (the
“Board”) has, in connection with the Acquisition, (a) waived, in accordance with
subsection 7(g) of Article III of the Company’s Articles of Incorporation (the
“Articles”), and by the requisite majority as provided therein, the voting
limitation set forth in subsection 7(b) of Article III of the Articles with
respect to the Investor Group, and (b) approved the Acquisition in accordance
with the provisions of subsection 78.438(1) of Title 7 of the Nevada Revised
Statutes.
 
2.            Ownership Limitation.  The Investor hereby agrees not to, and that
no member of the Investor Group will, and each will cause its Affiliates not to,
directly or indirectly, acquire (other than Equity Securities distributed or
issued, directly or indirectly, with respect to Equity Securities then held by
the Investor Group, or the exercise or conversion of any Equity Securities
described in this parenthetical) any Equity Securities, or otherwise become part
of a group (that would be deemed to be a “person” by Section 13(d)(3) of the
1934 Act, as in effect on the date hereof, with respect to securities of the
Company), if immediately after giving effect to such acquisition or group
formation, the Investor Group, or any group of which it is a part, would have
beneficial ownership (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “1934 Act”), as in effect on the date hereof) of Voting
Securities in excess of fifteen percent (15%) (the “Maximum Limit”) of the
Outstanding Voting Securities, unless specifically approved in writing by the
Board; provided, however, that the Investor Group will not be in violation of
this provision by virtue of (x) the expiration, termination or cancellation of
(i) Convertible Securities or (ii) Rights to Purchase Voting Securities; (y) a
share repurchase or other action taken by the Company to reduce, or which has
the effect of reducing, the number of shares of Outstanding Voting Securities or
votes per share of then-Outstanding Voting Securities; or (z) the acquisition of
any Voting Securities so long as such acquisition would not trigger the voting
limitations set forth in subsection 7 of Article III of the Articles (as such
Articles are amended, amended and restated or otherwise modified from time to
time) assuming, for the purpose of this clause (z), that the Investor Group had
not obtained the waiver granted to it in Section 1(a) hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Standstill.  During the Standstill Period, the Investor hereby
agrees not to, and that no member of the Investor Group will, and each will
cause its Affiliates not to, directly or indirectly:
 
(a)           solicit proxies or become a participant in a proxy solicitation
with respect to any securities of the Company; or
 
(b)           submit a proposal for, or offer in respect of (with or without
conditions) any merger, consolidation, business combination, tender or exchange
offer, restructuring, liquidation, recapitalization, dissolution or similar
transactions or other extraordinary transaction of or involving the Company or
any of its subsidiaries or its Equity Securities or assets (or make any public
announcement with respect to the foregoing) unless such action (i) is
specifically requested in writing by the Board prior to the making of such
announcement, proposal or offer or (ii) is made to the Board on a confidential
basis and provides that (A) it may not be consummated unless it is (1) approved
by a majority of Outstanding Voting Securities not beneficially owned by the
Investor Group and (2) determined by the independent directors of the Board to
be fair to the shareholders of the Company and (B) unless the transaction is a
tender offer for all shares of Common Stock or an offer for the entire Company,
it is accompanied by an undertaking that, if the conditions in clause (A) are
satisfied, such person will offer to acquire all shares of Common Stock still
outstanding after completion of a transaction, if any, at the same price per
share paid in such transaction.
 
4.           Voting Limitation. The Investor hereby agrees at any meeting of the
stockholders of the Company (or any action by prior written consent) after the
date hereof and at which any member of the Investor Group is entitled to vote,
no member of the Investor Group shall, as of any record date for the
determination of stockholders of the Company entitled to vote on such matter,
have the right to vote, vote or cause the voting of shares of Voting Securities,
in person or by proxy or through any voting agreement, plan or other
arrangement, representing in the aggregate more than the maximum number of
Voting Securities permitted to be acquired by the Investor Group under Section 2
hereof. 
 
5.           Gaming Approvals.
 
(a)           Investor shall apply for, obtain and maintain all regulatory
approvals required as a result of the transactions anticipated by this Agreement
including, but not limited to, any approvals that may be required from the
Nevada and Colorado gaming authorities. Should Investor not so apply, obtain or
maintain any such required approvals, or should the Investor be found unsuitable
by any such regulating body to obtain and/or hold the Common Stock, Investor
shall promptly divest itself of its holdings of Common Stock acquired in the
Acquisition and the Maximum Limit shall be deemed to be 10%, or to such lower
level of ownership otherwise mandated or recommended by any applicable gaming
authorities.  Notwithstanding the foregoing, so long as Investor is diligently
pursuing such approvals in good faith, and has not been found “unsuitable” or
other similar designation or finding by any gaming regulatory body, then, except
as required by applicable law, the limitations contained in this Section 5 shall
not be effective.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The Investor hereby represents and warrants that neither it nor
any member of the Investor Group has ever been found “unsuitable” or other
similar designation or finding by any gaming regulatory body.
 


6.           Enforcement.
 
(a)           Each party hereto acknowledges that the other party hereto would
not have an adequate remedy at law for money damages in the event that any of
the covenants or agreements of any of the other party in this Agreement were not
performed in accordance with its terms, and it is therefore agreed that each
party hereto, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such actual or potential breach
and enforcing specifically the terms and provisions hereof, and each of the
Company and each party hereto hereby waives (i) any and all defenses they may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief and (ii) the need to post any bond
that may be required in connection with the granting of such an injunction or
other equitable relief.
 
(b)           All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative,
including without limitation, the provisions contained in Section 4 hereof, and
not alternative, and the exercise or beginning of the exercise of any thereof by
any party hereto shall not preclude the simultaneous or later exercise of any
other such right, power or remedy by such party.  For purposes of clarity, the
provisions of Section 2 hereof shall be separately enforceable by the Company
irrespective of the provisions of Section 4 hereof.
 
7.           Successors and Assigns.  This Agreement may not be assigned without
the prior written consent of the Company and the Investor.  The provisions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties hereto.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
8.           Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
9.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) five days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
 


If to the Company:


Riviera Holdings Corporation
2901 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention:  Secretary and General Counsel
Fax:  (702) 794-9560


With a copy to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower, 65 East 55th Street
New York, New York 10022
Attention:  Adam W. Finerman, Esq.
Fax:  (212) 451-2222


If to the Investor:


Desert Rock Enterprises LLC
3960 Howard Hughes Parkway, Suite 562
Las Vegas, NV 89169
Attention:  Derek Stevens
Fax: (586) 497-7090


With a copy to:


Snell & Wilmer L.L.P.
3883 Howard Hughes Parkway, Suite 1100
Las Vegas, NV 89169
Attention: P. Gregory Giordano
Fax: (702) 784-5252
 
 
4

--------------------------------------------------------------------------------

 


11.           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Investor.  Any amendment or waiver
effected in accordance with this Section 11 shall be binding upon the Company
and the Investor.
 
12.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereto
hereby waive any provision of law which renders any provision hereof prohibited
or unenforceable in any respect.
 
13.           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Nevada without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Nevada and any federal
court sitting in the State of Nevada for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
14.           Definitions. For purposes of this Agreement, the following terms
have the following meanings:
 
“Affiliate” has the meaning assigned in Rule 405 under the Securities Act of
1933, as amended (the “1933 Act”), as in effect on the date hereof.


“Control” has the meaning given to that term under Rule 405 under the 1933 Act,
as in effect on the date hereof (and “Controlled” and “Controlling” shall have
correlative meanings); provided, however, that no Person shall be deemed to
Control another Person solely by his or her status as a director of such other
Person.


“Convertible Securities” means securities of the Company that are convertible or
exchangeable (whether presently convertible or exchangeable or not) into Voting
Securities.
 
 
5

--------------------------------------------------------------------------------

 


“Equity Securities” means Voting Securities, Convertible Securities and Rights
to Purchase Voting Securities.


“Investor Group” means (i) the Investor, (ii) any Affiliate of the Investor and
(iii) any group (that would be deemed to be a “person” by Section 13(d)(3) of
the 1934 Act, as in effect on the date hereof, with respect to securities of the
Company) of which the Investor or any Person directly or indirectly Controlling
or Controlled by the Investor is a member.  Without limiting the generality of
the foregoing, Affiliate of the Investor shall include any fund or holding
company that may be formed for investment purposes that is managed pursuant to a
contractual arrangement to offer advice by Desert Rock Enterprises LLC (“Desert
Rock”) or any separate account managed by Desert Rock.


“Outstanding Voting Securities” means at any time the then-issued and
outstanding Voting Securities based on the latest information reported by the
Company in its filings with the Securities and Exchange Commission.


“Person” means any individual, corporation, partnership, trust or other entity
or group (within the meaning of Section 13(d)(3) of the 1934 Act, as in effect
on the date hereof).


“Rights to Purchase Voting Securities” means options, warrants and rights issued
by the Company (whether presently exercisable or not) to purchase Voting
Securities or Convertible Securities.


“Standstill Period” means the period beginning on the Effective Date and ending
on the first date to occur of: (i) the day following the completion of the
Company’s 2010 regular Annual Meeting of Stockholders, (ii) September 1, 2010
and (iii) the ending of any period during which any other investor is subject to
a similar standstill as set forth in Section 3 hereof.


“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote for the election of
directors.


[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.


RIVIERA HOLDINGS CORPORATION
 
 
DESERT ROCK ENTERPRISES LLC
     
By:
/s/ Phillip Simons
 
By:
/s/ Derek Stevens
 
Name:
Phillip Simons
   
Name:
Derek Stevens
 
Title:
CFO
   
Title:
Chief Executive Officer






